DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on August 24th, 2022 for application no. 17/205,200 filed on March 18th, 2021. Claims 1 and 3-12 are pending. In the present amendment, claims 6-9 remain withdrawn, claims 1, 3 and 10-12 are amended, and claims 2 and 13-20 are canceled.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 9 (lines 12-13), please change the recitation of “between a radially innermost end of the first plate and a radially innermost end of the second plate” to - - between [[a]] the radially innermost end of the first plate and [[a]] the radially innermost end of the second plate - - as antecedent basis has already been established in claim 9 (lines 7-8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10 (lines 2-12), in the recitation of “the second plate, the cover, and the turbine shell define at least a portion of a third pressure chamber; the impeller shell and the turbine shell define at least a portion of a fourth pressure chamber; with an exception of an opening between the cover and a radially innermost end of the first plate, the first pressure chamber is sealed from the second pressure chamber, the third pressure chamber, and the fourth pressure chamber; and, with an exception of an opening between the radially innermost end of the first plate and a radially innermost end of the second plate, the second pressure chamber is sealed from the first pressure chamber, the third pressure chamber, and the fourth pressure chamber” it is unclear if Applicant has properly defined the third pressure chamber (Fig. 1, 184). Claim 1 recites “a second plate axially disposed between the cover and the first plate” (line 12), “the cover and the piston plate define at least a portion of a first pressure chamber” (lines 17-18) and “the first plate and the second plate define at least a portion of a second pressure chamber” (lines 19-20). As seen in Fig. 1 of the disclosure, it is the cover (104), the first plate (126) and the turbine shell (118) that define the third pressure chamber (184). Applicant could recite “the first plate, the cover, and the turbine shell define at least a portion of a third pressure chamber; the impeller shell and the turbine shell define at least a portion of a fourth pressure chamber; with an exception of an opening between the cover and a radially innermost end of the [[first]]] second plate, the first pressure chamber is sealed from the second pressure chamber, the third pressure chamber, and the fourth pressure chamber; and, with an exception of an opening between the radially innermost end of the [[first]] second plate and a radially innermost end of the first plate, the second pressure chamber is sealed from the first pressure chamber, the third pressure chamber, and the fourth pressure chamber” to clarify the recitation. The lack of clarity renders the claim indefinite.

Regarding Claim 11 (lines 5-7), in the recitation of “the first plate defines, in a second axial direction opposite the first axial direction, an opposite wall of the first portion of the first pressure chamber from the wall of the first portion of the first pressure chamber defined by the cover” it is unclear if Applicant has properly defined the first pressure chamber. Claim 1 recites “a second plate axially disposed between the cover and the first plate” (line 12), “the cover and the piston plate define at least a portion of a first pressure chamber” (lines 17-18) and “the first plate and the second plate define at least a portion of a second pressure chamber” (lines 19-20). As seen in Fig. 1 of the disclosure, it is the cover (104), the piston plate (124) and the second plate (128) that define the first pressure chamber (130). Applicant could recite “the [[first]] second plate defines, in a second axial direction opposite the first axial direction, an opposite wall of the first portion of the first pressure chamber from the wall of the first portion of the first pressure chamber defined by the cover” to clarify the recitation. The lack of clarity renders the claim indefinite.

	Regarding Claim 12 (lines 2-6), in the recitation of “the first plate defines, in a first axial direction parallel to an axis of rotation of the torque converter, a wall of a first portion of the second pressure chamber; the second plate defines, in a second axial direction opposite the first axial direction, an opposite wall of the first portion of the second pressure chamber from the wall of the first portion of the second pressure chamber defined by the first plate” it is unclear if Applicant has properly defined the second pressure chamber. Claim 1 recites “a second plate axially disposed between the cover and the first plate” (line 12), “the cover and the piston plate define at least a portion of a first pressure chamber” (lines 17-18) and “the first plate and the second plate define at least a portion of a second pressure chamber” (lines 19-20). As seen in Fig. 1 of the disclosure, it is the piston plate (124) and the second plate (128) that are arranged in the first axial direction (AD1). Applicant could recite “the [[first]] second plate defines, in a first axial direction parallel to an axis of rotation of the torque converter, a wall of a first portion of the second pressure chamber; the first plate defines, in a second axial direction opposite the first axial direction, an opposite wall of the first portion of the second pressure chamber from the wall of the first portion of the second pressure chamber defined by the [[first]] second plate” to clarify the recitation. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2020/0370631), hereinafter Nelson, in view of Takikawa et al. (US 2011/0240432), hereinafter Takikawa. Nelson and Takikawa were cited on the PTO-892 provided to Applicant with the Office Action mailed June 13th, 2022.

	Regarding Claim 1, Nelson teaches a torque converter, comprising: 
	a cover (“cover” 104) arranged to receive torque; 
	an impeller (“impeller” 106) including an impeller shell (106) fixed to the cover (104); 
	a turbine (“turbine” 108) including a turbine shell (108); 
	a stator (“stator” 110) axially disposed between the impeller shell (106) and the turbine shell (108); and, 
	a lock-up clutch (“lock-up clutch” 102) including: 
	a piston plate (“piston plate” 116); 
	a first plate (“fluid diversion plate” 120); 
	a second plate (“dam plate” 118) axially disposed between the cover (104) and the first plate (120) and on which the piston plate (116) is slidably displaced (see Fig. 1), 
	the second plate (118) being axially spaced from the cover (104) and the first plate (120); and,
	a rivet (“rivet” 166) non-rotatably connecting the first plate (120) to the second plate (118), 
	the rivet (166) being a component distinct from the first plate (120) and the second plate (118), wherein: 
	the cover (104) and the piston plate (116) define at least a portion of a first pressure chamber (“apply chamber” 122); 
	the first plate (120) and the second plate (118) define at least a portion (“channel” 130) of a second pressure chamber (“balance chamber” 124); and, 
	the first pressure chamber (122) and the second pressure chamber (124) are arranged to receive and expel a fluid to axially displace the piston plate (116) to open and close the lock-up clutch (102).
	Nelson does not teach “at least one impeller blade fixed to the impeller shell…at least one turbine blade fixed to the turbine shell…a stator including at least one stator blade”.
Takikawa teaches “pump impeller 4 includes a pump shell 40 fixed tightly to the front cover 3, and a plurality of pump blades 41 disposed on an inner surface of the pump shell 40. The turbine runner 5 includes a turbine shell 50 to be fixed to a turbine hub, and a plurality of turbine blades 51 disposed on an inner surface of the turbine shell 50, and the turbine shell 50 (turbine hub) is rotatably supported by the damper hub 7. The pump impeller 4 and the turbine runner 5 oppose to each other, and the stator 6 which is rotatable coaxially with the pump impeller 4 or the turbine runner 5 is arranged therebetween. The stator 6 includes a plurality of stator blades 60, and the direction of rotation of the stator 6 is set to one direction by a one-way clutch 61. The pump impeller 4, the turbine runner 5 and the stator 6 define a torus (annular flow channel) which allows circulation of the hydraulic oil” [0040].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the torque converter taught by Nelson with the impeller, turbine and stator blades taught by Takikawa, such that “at least one impeller blade fixed to the impeller shell…at least one turbine blade fixed to the turbine shell…a stator including at least one stator blade”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of efficiently transferring torque with the torque converter taught by Nelson.

	Regarding Claim 5, Nelson and Takikawa teach the torque converter of claim 1, 
	Nelson teaches wherein a straight line, parallel to an axis of rotation (AR) of the torque converter passes through, in sequence, the cover (104), the rivet (166), and the turbine shell (108) without passing through the first plate (120) or the second plate (118).  

	Regarding Claim 10, Nelson and Takikawa teach the torque converter of claim 1, 
	Nelson teaches wherein: the second plate (120; see 112(b) rejection above), the cover (104), and the turbine shell (108) define at least a portion of a third pressure chamber (for receiving the damper 112); 
	the impeller shell (106) and the turbine shell (108) define at least a portion of a fourth pressure chamber (see figure); 4Applicant: Schaeffler Technologies AG & Co. KG Application No.: 17/205,200 
	with an exception of an opening (“channel” 128) between the cover (104) and a radially innermost end of the first plate (118; see 112(b) rejection above), the first pressure chamber (122) is sealed from the second pressure chamber (124), the third pressure chamber (for receiving damper 112), and the fourth pressure chamber (between 108 and 106); and, 
	with an exception of an opening (130) between the radially innermost end of the first plate (120) and a radially innermost end of the second plate (118), the second pressure chamber (124) is sealed from the first pressure chamber (122), the third pressure chamber (for receiving damper 112), and the fourth pressure chamber (between 108 and 106). 

	Regarding Claim 11, Nelson and Takikawa teach the torque converter of claim 1, 
	Nelson teaches wherein: the cover (104) defines, in a first axial direction (“axial direction” AD1) parallel to an axis of rotation (AR) of the torque converter, a wall (104) of a first portion (lower portion of 122) of the first pressure chamber (122) and a wall (104) of a second portion (upper portion of 122) of the first pressure chamber (122); 
	the first plate (118; see 112(b) rejection above) defines, in a second axial direction (“axial direction” AD2) opposite the first axial direction (AD2), an opposite wall (118) of the first portion (lower portion of 122) of the first pressure chamber (122) from the wall (104) of the first portion (lower portion of 122) of the first pressure chamber (122) defined by the cover (104); and, 
	the piston plate (116) defines, in the second axial direction (AD2), an opposite wall (116) of the second portion (upper portion of 122) of the first pressure chamber (122) from the wall (104) of the second portion (upper portion of 122) of the first pressure chamber (122) defined by the cover (104).  

	Regarding Claim 12, Nelson and Takikawa teach the torque converter of claim 1, 
	wherein: the first plate (118; see 112(b) rejection above) defines, in a first axial direction (AD1) parallel to an axis of rotation (AR) of the torque converter, a wall (118) of a first portion (lower portion of 124) of the second pressure chamber (124); 
	the second plate (120; see 112(b) rejection above) defines, in a second axial direction (AD2) opposite the first axial direction (AD1), an opposite wall (120) of the first portion (lower portion of 124) of the second pressure chamber (124) from the wall (118) of the first portion (lower portion of 124) of the second pressure chamber (124) defined by the first plate (118); and, 
	the piston plate (116) defines, in the first axial direction (AD1), a second portion (upper portion of 124) of the second pressure chamber (124).

Response to Arguments
The Applicant's arguments filed August 24th, 2022 are in response to the Office Action mailed June 13th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 11-12, Applicant’s amendment has not clarified the invention. See Examiner’s suggestions above in order to clarify the differences between the first and second plates and the chambers they respectively define.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of Back (US 7,036,643) and Maienschein (US 7,077,253); however, the claimed invention is still obvious in view of the prior art of record. See detailed and relevant rejections presented above.
Regarding Claim 1, Applicant’s argument that “With respect to Nelson '631, in this case the piston plate 116 is slidably supported on the dam plate 118, and the dam plate 118 is fixed to the cover (see Fig. 1). Accordingly, claim 1 would also define over this reference” (p. 11) is not persuasive. Nelson clearly teaches a second plate (118) axially spaced from a cover (104) and a first plate (120) via openings (128, 130) between the cover (104) and the first and second plates (118, 120). Applicant could clarify that the second plate does not contact the cover and the first plate to distinguish from the prior art of Nelson.
	In conclusion, the amended claims 1, 5 and 10-12 are rejected. See detailed and relevant rejections set forth above.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659